Case 1:17-cv-22144-MGC Document 205 Entered on FLSD Docket 04/30/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 17-22144-Civ-COOKE/LOUIS

   SHKELZEN BERISHA,

           Plaintiff,

   vs.

   GUY LAWSON, et al.,

         Defendants.
   ___________________________________/
                                             JUDGMENT
           Pursuant to Federal Rule of Civil Procedure 58 and this Court’s Order Granting
   Defendants’ Motion for Summary Judgment (ECF No. 193), JUDGMENT is hereby
   entered in favor of Defendants Guy Lawson, Alexander Podrizki, David Packouz, Simon &
   Schuster, Inc., and Recorded Books, Inc., and against Plaintiff Shkelzen Berisha.
           DONE and ORDERED in chambers, at Miami, Florida, this 30th day of April
   2019.




   Copies furnished to:
   Lauren Fleischer Louis, U.S. Magistrate Judge
   Counsel of record
